224 S.W.3d 276 (2005)
Sherry German CASPERSON a/k/a Sherry German, Appellant,
v.
Kevin NEWKIRK, Cici Newkirk, and Jeanne Bivin, Appellees.
No. 08-04-00191-CV.
Court of Appeals of Texas, El Paso.
July 7, 2005.
Lewis W. Jost, Adair & Myers, P.L.L.C., Houston, for appellant.
Melissa Ann Botting, Pearland, Stephen G. Schulz, Greer, Herz & Adams, L.L.P., Galveston, for appellees.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.


*277 OPINION

DAVID WELLINGTON CHEW, Justice.
On February 7, 2005, we abated this appeal because the parties were engaged in settlement discussions. On June 17, 2005, the parties filed a motion to dismiss pursuant to TEX.R.APP.P. 42.1(a)(1), representing to the Court that all issues have been fully compromised and settled. The Courts abatement order of February 7, 2005, is lifted and the case is reinstated. After considering this cause on this motion, we conclude that the motion to dismiss should be granted. Accordingly, we dismiss the appeal.